Citation Nr: 1821523	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-23 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to an initial compensable rating for left knee osteochondritis dessicans (left knee disability).

3. Entitlement to a disability rating in excess of 20 percent for post-operative repair of right shoulder dislocation with residual surgical scar (right shoulder disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a July 2012 rating decision, the RO continued to deny the claims listed on the title page.

In an October 2016 decision, the Board denied the claim for service connection for a bilateral hip disability.  The decision granted reopening the previously denied claim of entitlement to service connection for a right knee disability and remanded the underlying merits of the claim along with left knee and right shoulder increased rating claims to the agency of original jurisdiction (AOJ) for additional development. 

In a February 2017 rating decision, the RO granted service connection for residual surgical scars related to service-connected right shoulder disability and assigned a noncompensable separate rating for scars.  The rating decision continued the 20 percent rating assigned to the right shoulder disability.


FINDINGS OF FACT

1. A right knee disability did not manifest within one year from separation from active service, and was not otherwise caused by active service, including service-connected left knee disability.

2. Throughout the appeal period, the Veteran's left knee disability has been manifested by arthritis and resulted painful motion but not flexion limited to less than 120 degrees or extension limited to less than 0 degrees.

3. The Veteran is right-hand dominant.

4. Throughout the appeal period, the Veteran's right shoulder disability has been manifested by pain and, at worse, flexion limited to 140 degrees, abduction limited to 130 degrees, and external and internal rotation each limited to 80 degrees.  No additional impairment resulting from fatigability, weakness, or lack of endurance of his right shoulder has been shown.  The right shoulder disability was not manifested by ankylosis or impairment of the humerus.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for a 10 percent, but no higher, rating for left knee osteochondritis dessicans have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code 5010 (2017).

3. The criteria for a disability rating in excess of 20 percent for post-operative repair of right shoulder dislocation with residual surgical scar, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5201-5003 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).




II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A. Right Knee

The Veteran raises multiple theories of entitlement for service connection for a right knee disability.  He claims that his current right knee disability is due to sustaining lacerations to the right knee treated with sutures during service.  He also claims that his current right knee disability is due to multiple parachute jumps during service.  See also August 2011 Lay Statements.  In the alternative, he claims that his current right knee disability is secondary to his service-connected left knee disability.  See September 2015 Report of General Information.

The Veteran has a current right knee disability of degenerative arthritis.  See September 2011 VA Examination Report.  Accordingly, the first element of service connection, a current disability, is met.  The remaining question is whether the disability is related to service, to include secondary to his service-connected left knee disability.

Service treatment records document no complaints of or treatment for a right knee condition.  On April 1964 enlistment, the Veteran marked "no" to having a trick or locked knee.  October 1964 report of medical examination, clinical evaluation of the lower extremities was normal.  In a March 1966 report of medical history and on April 1967 separation, the Veteran marked "no" to having a trick or locked knee.  Clinical evaluation of the lower extremities was normal.

Post-service the Veteran received treatment for a right knee condition.   The first documented complaint of right knee pain was during an October 2006 VA treatment visit.  He complained of right knee pain for 10 days.  A diagnosis of joint pain was provided.  November 2006 x-rays showed mild narrowing of the medial joint compartment, increased density and joint diffusion with mild chondrocalcinosis.  In January 2008 and September 2008 he received steroid injections for right knee degenerative joint disease.

The Veteran was afforded a VA examination in September 2011.  He claimed that he injured his right knee during service prior to being transferred to another unit and performing a full-tour of duty in the Republic of Vietnam.  A review of the claims file was noted.  The examiner opined that the Veteran's current right knee disability is less likely than not caused by the claimed in-service injury.  As rationale, the examiner indicated that service treatment records are silent for the claimed in-service injury.  The Veteran had the opportunity to address the injury, but there is no documentation.  He went on tour after the claimed injury with no restrictions.  The examiner attributed current right knee arthritis to the natural aging process.

The Veteran was afforded a VA examination in January 2017.  The examiner indicated review of the claims file.  It was noted that he had a diagnosis of right knee degenerative arthritis since 2006.  The Veteran reported injury to his right knee due to parachute jumping during service.  The examiner opined that the Veteran's current right knee degenerative arthritis is less likely than not incurred in or caused by service.  As rationale, the examiner stated that service treatment records do not contain clinical evidence of a chronic right knee disability.  Further, the Veteran's history of "cutting his right knee" is related to an area not involving the actual knee joint.  As for the contention that his right knee disability is related to parachute jumping during service from 1964 to 1967, the examiner explained that if the current right knee disability were related to parachute jumping, then post-service clinical evidence would show "severe" degenerative changes in the right knee. On the contrary, 2006 post-service treatment records show degenerative changes of the right knee described as "mild".  As such, the examiner attributed the Veteran's current right knee disability to the natural aging process. 

As for secondary service connection, the examiner opined that the Veteran's current right knee degenerative arthritis is less likely than not related to his service-connected left knee disability, to include no aggravation.  The examiner explained that the Veteran's service-connected left knee osteochondritis dessicans is not an etiological factor for degenerative changes in the opposite right knee.  The examiner referenced 2006 x-rays showing mild right knee degenerative changes progressing to severe in 2017.  As such, the examiner, again, attributed the Veteran's current right knee disability to the natural aging process.

Considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for a right knee disability because there is no nexus to service.  As for direct service connection, service treatment records are negative for any diagnosis of or treatment for a right knee disability.  Notably, service treatment records document complaints of left, but not right, knee pain.  Although the Veteran claims that he sustained multiple injuries to his right knee during service, such as lacerations and due to parachute jumping, service treatment records do not document any injuries or treatment for a right knee condition.  On April 1967 separation, clinical evaluation of the lower extremities was normal.  The first manifestation of a right knee disability was in 2006, approximately 40 years after service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The record provides no evidence of a connection between a right knee disability and military service.  Notably, all medical opinions of record on direct service connection weigh against the claim.  As such, service connection on a direct or presumptive basis is not warranted.

Regarding secondary service connection, there is no medical evidence supporting a finding that the Veteran's current right knee disability is related to his service-connected left knee disability.  Upon January 2017 examination, the examiner provided a negative nexus opinion on the relationship between the Veteran's current right knee disability and service-connected left knee disability.  Consistent with the medical opinion, service treatment records document complaints of left knee pain, but not the right knee.  The first manifestation of a right knee disability was in 2006 when a diagnosis of degenerative arthritis was provided.  During this visit, he attributed right knee pain to parachute jumps during service, but made no allegation that his right knee disability was secondary to his left knee disability.  Further, the Veteran has not provided any supporting medical opinions connecting his right knee disability to his service-connected left knee disability.  As such, the objective medical findings and opinion provided by the January 2017 VA examiner are the most probative evidence of record and the criteria for service connection on a secondary basis are not satisfied.    

The only evidence of record suggesting a link or nexus between the Veteran's current peripheral neuropathy disability and service, to his service-connected left knee disability comes from the Veteran himself.  While the Veteran is competent to provide statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or expertise that would qualify her to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The cause of right knee degenerative arthritis demonstrated many years after a period of active service is a complex question, not simple, and under the facts of this case, not a question that can be answered by a lay person.  Medical expertise is required to provide competent opinions with regard to this question.  As such, the Veteran's statements to this effect are lacking in probative value.

For the reasons stated above, the Board concludes that the preponderance of evidence is against granting service connection for a right knee disability, on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


III. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  


A. Left Knee

The Veteran claims entitlement to a compensable rating for his left knee disability.  See June 2012 Notice of Disagreement.  

Since the initial grant of service connection for the Veteran's left knee disability, he has been assigned a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2017).

Diagnostic Code 5010 provides that arthritis due to trauma substantiated by x-rays findings should be rated as degenerative-arthritis (Diagnostic Code 5003).  

Under Diagnostic Code 5003, a rating will be based either on limitation of motion of the affected joint under the appropriate diagnostic code or, if only a noncompensable limitation of motion is found, a 10 percent rating will be assigned for each affected major joint or group of minor joints.   38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

Normal range of motion of the knee is zero to 140 degrees.  38 C.F.R. § 4.71a , Plate II.

Post-service the Veteran received steroid treatment for left knee pain.  August 2002 x-rays showed mild degenerative changes with slight narrowing of the medial joint space.  May 2006 x-rays showed left knee osteoarthritis.  November 2008 VA treatment records document steroid treatment.  Musculoskeletal tests showed crepitus and pain on full range of motion with no effusion.  March 2011 x-rays showed chonrocalcinosis and moderate medial compartment, with possible loose body at the left knee.  Additional x-rays, also conducted in March 2011, showed degenerative joint disease in both knees, greater in the left knee.

The Veteran was afforded a VA joint examination in July 2011.  He complained of intermittent knee pain and reported increased pain with climbing and kneeling.  There was evidence of left knee crepitation and meniscus abnormality, but no grinding or instability.  Range of motion showed left knee flexion limited to 140 degrees and normal extension.  There was no objective evidence of pain after repetitive motion or additional limitations.  There was no evidence of ankylosis.  The Veteran reported that he worked as a truck driver till retiring in 2004.

The Veteran was afforded a VA examination in September 2011.  On range of motion, left knee flexion was limited to 135 degrees.  There was no limitation in extension or objective evidence of pain.  He was able to perform repetitive use tests with no additional functional loss.  Muscle strength tests were normal.  There was no evidence of tenderness, instability, or other conditions.  As for functional impact, the examiner opined that the Veteran's left knee disability did not impact his ability to work.

January 2017 left knee x-rays showed narrowing of the medial joint compartment spaces and femoral patella joint spaces consistent with moderately advanced arthritis. 

The Veteran was afforded a VA examination in January 2017.  A diagnosis of left knee degenerative arthritis since 2002 was noted.  He complained of pain with walking and climbing, but no flare-ups.  Range of motion was abnormal, with left knee flexion limited to 125 degrees and extension limited to 0 degrees.  Pain was noted on flexion and weight-bearing, but no additional functional loss.  There was evidence of crepitus, but no tenderness.  He was able to perform repetitive use testing.  There was additional functional loss after three repetitions with flexion limited to 120 degrees and extension limited to 0 degrees.  Notably, there was no evidence of pain on passive range of motion or non-weight bearing.  Muscle strength tests were normal.  There was no evidence of ankylosis or joint instability.  As for work history, he reported working in construction and as a truck driver post-service for approximately 40 years.  He indicated that he stopped working in 2005.  The examiner opined that the Veteran could perform light duty sedentary jobs.

Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left knee symptomatology meets the requirements for a minimum compensable evaluation under 38 C.F.R. § 4.59 for painful motion. See also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (a minimum compensable rating pursuant to § 4.59 may be warranted where joint pain, alone, exists).  Here, the Veteran has arthritis and has consistently complained of pain with motion.  See July 2011 and January 2017 VA Examination Reports.  Notably, on January 2017 examination, pain was noted on flexion and weight-bearing, but no additional functional loss.  Thus, the Veteran is entitled to minimum compensable evaluation, of 10 percent, for his left knee disability.

A rating in excess of 10 percent for the Veteran's left knee disability is not warranted.  Arthritis is not shown to cause occasional incapacitating exacerbations warranting a 20 rating is not warranted under Diagnostic Codes 5003.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  On the contrary, the Veteran has denied flare-ups and muscle strength tests have been normal.

The Board notes that that no other diagnostic code provides a basis for any higher or additional ratings for the Veteran's left disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5259, and 5262; see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

B. Right Shoulder

The Veteran claims entitlement to a higher rating for his right shoulder condition because of increased pain and symptoms.  See June 2011 Statement in Support of Claim.

The Veteran's right shoulder disability is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

As stated above, Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, here, Diagnostic Code 5201 (limitation of motion of arm).  A 20 percent evaluation is authorized if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 3 8 C.F.R. § 4.71a, Diagnostic Code 5003.  For rating disability based on arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f).

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Only one hand shall be considered dominant.  The Veteran is right hand dominant.  See January 2017 VA Examination Report.  When evaluating the right shoulder disability, major, as opposed to minor, extremity disability ratings will be applicable.  38 C.F.R. § 4.69. 

Diagnostic Code 5201 provides rating criteria based on the minor or major arm.  A 20 percent disability rating is contemplated for limitation of motion of the major arm at shoulder level.  A 30 percent disability rating is warranted for limitation of the major arm to midway between side and shoulder level.  A 40 disability rating is warranted when motion of the major arm is limited to 25 degrees from the side. 38 C.F.R. § 4.71a.

The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction. The standard range of motion for internal and external rotation is 90 degrees. 38 C.F.R. § 4.71, Plate I.

The Veteran filed his claim for increased evaluation on June 30, 2011; the Board has therefore considered whether an increase is warranted to include up to one year prior to the date of claim.  See 38 C.F.R. § 3.400(o) (2017).  

The Veteran was afforded a VA examination in September 2011.  He complained of right shoulder pain, decreased range of motion, weakness, and stiffness.  On range of motion testing, right shoulder flexion was limited to 140 degrees and abduction limited to 155 degrees with pain but no additional functional loss.  He was able to perform repetitive use tests with no additional functional loss.  There was no evidence of tenderness, guarding, ankylosis, instability, dislocation, tenderness, or mechanical symptoms.  Muscle strength tests were normal.  A stable non-painful scar measuring less than 39 sq. cm. was noted.  As for functional impact, the examiner opined that the Veteran's shoulder condition has no impact on his ability to work.

The Veteran was afforded a VA examination in January 2017.  He complained of pain with lifting more than 15 to 20 pounds treated with over the counter medication.  He denied flare-ups, injuries, and surgical treatment.  X-rays showed osteoarthritic changes of the AC and glenohumeral joints.  Range of motion was abnormal with flexion limited to 160 degrees, abduction limited to 140 degrees, and external and internal rotation each limited to 80 degrees.  He was able to perform repetitive use testing with additional functional loss.  Range of motion after three repetitions showed flexion limited to 150 degrees, abduction limited to 130 degrees, and external and internal rotation each limited to 80 degrees.  It was noted that pain, weakness, fatigability or incoordination do not significantly limit functional ability with repeated use.  Muscle strength was normal.  There was no ankylosis or impairment of the humerus.  Notably, there was no evidence of pain on passive range of motion or non-weight bearing.  A well-healed non-tender scar measuring 18.0 cm length was noted.  As for functional impact, the examiner opined that the Veteran could perform light duty sedentary jobs.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a rating higher than 20 percent for his right shoulder disability.  He is already in receipt of the maximum rating under Diagnostic Code 5003.  As such, the Board has considered whether a higher rating can be assigned based on other diagnostic codes.
 
A higher rating in excess of 20 percent for the Veteran's right shoulder disability is not warranted based on limitation of motion.  Diagnostic Code 5201 provides a 30 percent disability rating is warranted for limitation of the major arm to midway between side and shoulder level.  A 40 disability rating is warranted when motion of the major arm is limited to 25 degrees from the side.  Id.  Here, evidence of record shows that the Veteran has reduced range of motion in his right shoulder, but it does not amount to the criteria for a higher rating.  On September 2011 examination, right shoulder flexion was limited to 140 degrees and abduction limited to 155 degrees.  On January 2017 examination, right shoulder flexion was limited to 160 degrees, abduction limited to 140 degrees, and external and internal rotation each limited to 80 degrees.  The examiner also noted that the Veteran had no ankylosis causing side abduction limitation.  Thus, a higher rating is not warranted based on limitation of motion. 
 
As for other diagnostic codes pertaining to the shoulder and arm, they are not for application as there is no evidence of ankylosis or an impairment of humerus.  See Diagnostic Codes 5200 and 5202.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's right shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain in his right shoulder during some of the range of motion exercises.  However, the effect of the right shoulder pain is contemplated in the currently assigned 20 percent disability evaluation under Diagnostic Code 5003.  The Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant a higher evaluation.  In this regard, the September 2011 VA examiner did not observe objective evidence of pain during range of motion exercises.  There was no evidence of tenderness, guarding, ankylosis, instability, dislocation, tenderness, or mechanical symptoms.  On January 2017 examination, it was noted that pain, weakness, fatigability or incoordination do not significantly limit functional ability with repeated use.  Although the Veteran reported problems with lifting more than 15 to 20 pounds, the examiner opined that the Veteran could still perform light duty sedentary jobs.  Therefore, the Board finds that the preponderance of the evidence is against an increased evaluation for the Veteran's right shoulder disability.

The Board acknowledges that the Veteran was granted service connection for surgical scars related to service-connected right shoulder disability and assigned a noncompensable separate rating in a February 2017 rating decision.  On September 2011 examination, a stable nonpainful scar measuring less than 39 sq. cm. was noted.  On January 2017 examination, a well-healed non-tender scar measuring 18.0 sq. cm. length was noted.  In light of the descriptions provided, the Board finds that any impairment associated with the Veteran's right shoulder scars do not warrant a compensable rating pursuant to Diagnostic Codes 7801 to 7805.  In this regard, the total area of the aforementioned scars measures less than 6 square inches (39 sq. cm.) and less than 144 square inches (929 sq. cm.).  As such, the Veteran is not entitled to a compensable rating for his scars under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  In addition, the scars have been described as neither unstable nor painful, and there is no indication that the Veteran's scars have resulted in limited movement in his right shoulder.  As such, a compensable rating for the Veteran's surgical scars on his right shoulder, is not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7804 to7805.

For the foregoing reasons, the preponderance of the evidence is against assignment of a rating in excess of 20 percent for the Veteran's right shoulder disability and the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


C. Other Considerations

The Board also finds that the schedular rating criteria adequately describe the Veteran's left knee and right shoulder symptoms and disabilities.  This means that the Veteran's disabilities do not manifest an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for higher ratings on an extraschedular bases for his service-connected disabilities.  38 C.F.R. § 3.321(b)(1). 

Here, the symptoms that the Veteran has reported are all contemplated by the rating schedule.  For his knee and shoulder disabilities, his symptoms include complaints of pain and reduced range of motion.  These are not unusual or exceptional symptoms, but rather are contemplated by the rating schedule.  The evidence does not show that there was a collective effect of disabilities acting with her onychomycosis disability to make her disability picture an unusual or exceptional one.  As such the regular schedular criteria provide for adequate compensation.  

For these reasons, the Board declines to remand the claims just discussed for referral for extraschedular consideration.

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the appellant nor the record has raised the question of unemployability due solely to the Veteran's left knee and right shoulder disabilities.  Therefore no further discussion of a TDIU is necessary.


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to a 10 percent, but no higher, rating for left knee osteochondritis dessicans, is granted, subject to the regulations governing the disbursement of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for post-operative repair of right shoulder dislocation with residual surgical scar is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


